DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Supplemental Response
The Supplemental Response dated January 4, 2021, is entered and applicant’s remarks in the Supplemental Response traversing the restriction requirement are addressed below.
Response to Election
Applicant’s election with traverse of Group I, claims 1-22, in the reply dated December 30, 2020, is acknowledged.  The grounds for traversal are set forth in the Supplemental Response dated January 4, 2021.  The traversal is on the grounds that there would be no additional search and examination burden for considering the claims of the unelected Groups because each Group recites the same thermoplastic composition.  This argument has been fully considered but is not found persuasive for the reasons set forth in the first paragraph on page 4 of the Office Action dated October 30, 2020.
The restriction requirement is still deemed proper and is therefore made final.
Claims 23-39 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 6 is objected to because of the following informalities.
Considering Claim 6: Claim 6 recites the unhyphenated term “biobased carbon.”   Claims 1 and 13-15 use the hyphenated term “bio-based carbon.”  For consistency, applicant should amend claim 6 to use the hyphenated term “bio-based carbon.”
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claim 1: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches examples of the composition where the polyamide is PA-11 and the unmodified polyolefin is HDPE.  (Id. ¶¶ 0140-0141; Table 1, Samples 1, 4, and 6-9).  Emad further teaches that it is suitable to use PA-6,12, PA-9,12, PA-10,10, or PA-10,12 as polyamides in the composition.  (Id. ¶¶ 0052-0056).
Emad appears to be silent as to the structure of the modified polyolefin used in the examples.  However, Emad teaches generally that it is suitable to use polyolefins that are copolymers of ethylene, alkyl acrylate, and maleic anhydride.  (Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 1.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified polyolefin that is a copolymer of ethylene, alkyl acrylate, and maleic anhydride as the modified polyolefin in the example compositions of Emad, and the motivation to have done so would have been, as Emad suggests, that this modified polyolefin is suitable for use in the composition of Emad.  (Id.).
Emad is silent as to the bio-based carbon content of the composition.  However, the bio-based carbon content limitation of claim 1 refers to the process by which the claimed composition (or the components thereof) is prepared rather than the structure of the composition (or components).  “[E]ven though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch.  However, the reference teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, the claimed impact energy is achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed Izod Impact energy measured under the claimed conditions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 2: Emad teaches that the term alkyl acrylate includes butyl acrylate.  (Emad, ¶ 0112).
Considering Claim 3: Emad teaches that the modified polyolefin is polyethylene grafted with maleic anhydride (Emad, ¶¶ 0065-0066).
Considering Claims 19 and 20: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 19 and 20.
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”), as applied above to claim 1, and further in view of Hans-Georg Elias & Rolf Mülhaupt, Plastics, General Survey, 2. Production of Polymers and Plastics, in Ullmann’s Encyclopedia of Industrial Chemistry, 38 pages, published online 2015 (“Elias”).
Considering Claims 17 and 18: The relevant teachings of Emad are discussed above with respect to the obviousness rejection of claim 1.
	Emad does not teach that the composition is in the form of a powder or a filament.  However, Elias teaches typical 3D printing techniques utilizing polymer powders or filaments.  (Elias, 37, second column, final paragraph).  Elias is analogous art because it is directed to the same field of endeavor as the claimed invention, namely production of polymers and plastics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the composition of Emad into a powder or filaments for 3D printing, and the motivation to have done so would have been, as Elias suggests, that this technique is emerging as a highly-versatile processing technology for rapid manufacturing.  (Id.).
Claims 4-16, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claims 4, 5, and 7: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches examples of the composition where the polyamide is PA-11 and the unmodified polyolefin is HDPE.  (Id. ¶¶ 0140-0141; Table 1, Samples 1, 4, and 6-9).  Emad further teaches that it is suitable to use PA-6,12, PA-9,12, PA-10,10, or PA-10,12 as polyamides in the composition.  (Id. ¶¶ 0052-0056).
Emad appears to be silent as to the structure of the modified polyolefin used in the examples.  However, Emad teaches generally that it is suitable to use polyolefins that are terpolymers of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate.  (Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 4.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have Id.).
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch.  However, the reference teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, the claimed impact energy is achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed Izod Impact energy measured under the claimed conditions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 6 and 13-15: Emad is silent as to the bio-based carbon content of the composition or components.  However, the bio-based carbon content limitation of the present claims refers to the process by which the claimed composition (or the components thereof) is prepared rather than the structure of the composition (or components).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Considering Claims 8 and 9: Emad teaches that the composition contains 0 to 46 percent unmodified polyolefins and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  These ranges overlap with the amounts of polyethylene and compatibilizer of present claims 8 and 9.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).	
Considering Claim 10: Emad teaches examples of the composition where the polyamide is PA-11.  (Emad, ¶¶ 0140-0141; Table 1, Samples 1, 4, and 6-9).  Emad further teaches that it is suitable to use PA-6,12, PA-9,12, PA-10,10, or PA-10,12 as polyamides in the composition.  (Id. ¶¶ 0052-0056).
Considering Claims 11 and 12: Emad teaches that the unmodified polyolefin is LDPE.  (Emad, ¶¶ 0106-0107).
Considering Claim 16: Emad teaches that the composition is blended by reactive extrusion.  The references does not expressly use the term “melt blending.”  However, one of ordinary skill would reasonably understand that the reactive extrusion of Emad would entail both melting the components and blending them.  Furthermore, the “melt blending” limitation of claim 16 refers to the process by which the claimed composition is prepared rather than the structure of the composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the method of combining the components of the composition would materially affect the structure of the final product.
Considering Claims 21 and 22: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 21 and 22.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. L. Quiles-Carrillo et al., Evaluation of the Engineering Performance of Difference Bio-based Aliphatic Homopolyamide Tubes Prepared by Profile Extrusion, 61 Polymer Testing 421 (2017) teaches several commercially-available biobased polyamides made from castor oil.  Daniel Filgueira et al., 3D Printable Filaments Made of Biobased Polyethylene Biocomposites, 10 Polymers 314 (2018) teaches biobased polyethylene used in filaments for 3D printing.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767